IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 28, 2009
                                     No. 09-50428
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

MANUEL MARTIN MARTINEZ-HERNANDEZ, also known as Manuel Jesus
Cervantes-Sanchez,

                                                   Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 1:09-CR-16


Before DeMOSS, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       Manuel Martin Martinez-Hernandez appeals the 48-month sentence
imposed by the district court following his conviction of one charge of illegal
reentry into the United States. According to Martinez-Hernandez, his sentence,
which exceeded the recommended Guidelines range, is improper because it is
greater than necessary to satisfy the sentencing goals outlined in 18 U.S.C.
§ 3553(a). We disagree.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-50428

      This court generally reviews sentences for reasonableness in light of the
sentencing factors of § 3553(a). See United States v. Booker, 543 U.S. 220, 261
(2005).   Under this standard, we first determine whether the sentence is
unreasonable due to a procedural error. Gall v. United States, 552 U.S. 38, 51
(2007). If the sentence is procedurally reasonable, we consider whether it is
substantively reasonable under “the totality of the circumstances, including the
extent of any variance from the Guidelines range.” Id. When a sentence is
outside the Guidelines, we give deference to the sentencing court’s decision that
the § 3553(a) factors justify the variance. Id.
      According to Martinez-Hernandez, the Guidelines for illegal reentry result
in high sentencing ranges because they double-count certain prior offenses. He
contends that he reentered this country to try to earn money to help his father
pay for cancer treatments, and he complains that the Guidelines fail to account
for this allegedly benign motive. He argues that the district court chose a 48-
month sentence without considering whether a sentence between that period
and the 21-month Guidelines maximum sufficed to meet the goals of § 3553(a).
These arguments are unavailing.
      Insofar as Martinez-Hernandez asserts that the district court randomly
arrived at a 48-month sentence, our review of the record controverts this
assertion and shows that the district court chose this sentence based on its belief
that it was necessary to satisfy the concerns outlined in § 3553(a). The district
court noted Martinez-Hernandez’s twenty-six aliases, eight birth dates, a false
Social Security number, and four prior convictions for being in this country
illegally. The district court’s oral and written reasons for its choice of sentence
show that it was particularly concerned with deterrence as well as the needs to
impose a just punishment, to promote respect for the law, and to protect the
public. All of these are proper factors to consider when imposing sentence. See
§ 3553(a). The sentence imposed “was reasonable under the totality of the
relevant statutory factors.” United States v. Brantley, 537 F.3d 347, 349 (5th

                                        2
                                 No. 09-50428

Cir. 2008) (quotation marks omitted); see also United States v. Lopez-Velasquez,
526 F.3d 804, 807 (5th Cir.), cert. denied, 129 S. Ct. 625 (2008) (upholding
upward variance based on the nature and characteristics of the defendant and
his criminal history).
      The judgment of the district court is AFFIRMED.




                                       3